Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 1 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 2 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 3 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 4 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 5 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 6 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 7 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 8 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 9 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 10 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 11 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 12 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 13 of 15
Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 14 of 15
        Case 1:17-cv-07572-ALC Document 140 Filed 09/13/19 Page 15 of 15



   Plaintiff also asks the Court to conduct an in camera review of Defendants' withheld and

redacted documents to determine whether the claimed exemptions are reasonable. Courts should

only conduct in camera review of undisclosed records as a last resort. See NLRB v. Robbins Tire

& Rubber Co., 437 U.S. 214,224,98 S. Ct. 2311,57 L. Ed. 2d 159 (1978). Records should not

be reviewed in camera as a substitute for requiring an agency to explain its claimed exemptions

in accordance with Vaughn. Am. Civil Liberties Union v. United States Dep 't ofJustice, 210 F.

Supp. 3d 467,485 (S.D.N.Y. 2016) (quoting Spirko v. US. Postal Serv., 147 F.3d 992,997,331

U.S. App. D.C. 178 (D.C. Cir. 1998)). The Court finds that in camera review is unnecessary and

Orders the Government to supplement its submissions in accordance with this Opinion.

                                      CONCLUSION

   For the foregoing reasons, Defendants' partial motion for summary judgment is

GRANTED in part and DENIED in part. Plaintiffs Cross Partial Motion for Summary

Judgment is GRANTED in part and DENIED in part. The Clerk of Court is

respectfully directed to terminate the Motion at docket entry 100.

SO ORDERED.

Dated: September 13,2019

        New York, New York                              ANDREW L. CARTER, JR.
                                                        United States District Judge




                                               29
